As filed with the United States Securities and Exchange Commission on November 14, 2013 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ANDALAY SOLAR, INC. (Exact name of registrant as specified in its charter) Delaware 90-0181035 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 1475 S. Bascom Ave. Suite 101 Campbell, CA95008 (Address, of principal executive offices) Westinghouse Solar, Inc. 2006 Incentive Stock Plan (Full title of the plan) Margaret R. Randazzo Chief Executive Officer Westinghouse Solar, Inc. 1475 S. Bascom Ave. Suite 101 Campbell, CA95008 (Name and address of agent for service) (408) 402-9400 (Telephone number, including area code, of agent for service) Copy to: Leslie Marlow, Esq. Gracin & Marlow, LLP The Chrysler Building 405 Lexington Avenue, 26th Floor New York, New York 10174 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (do not check if smaller reporting company) o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of securities to be registered (1) Amount to be Registered (2) Proposed maximum offering price per share (3) Proposed maximum aggregate offering price (1) Amount of registration fee Common Stock, par value $0.001 per share $ $ $ (1
